DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,101,703. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
17/381,367
US Patent 11,101,703
Claim 12:
A power receiving apparatus comprising: a first antenna configured to wirelessly receive power from a power transmitting apparatus and perform wireless communication with the power transmitting apparatus; a second antenna configured to perform wireless communication with the power transmitting apparatus, the second antenna being different from the first antenna; and one or more processors configured to: receive, via the first antenna, a first signal from the power transmitting apparatus; transmit, via the second antenna after the first signal has been received, a second signal that includes identification information for identifying the power receiving apparatus and for communicating via the second antenna; transmit, via the first antenna, a third signal for communicating via the second antenna, the third signal including the identification information for identifying the power receiving apparatus; receive, via the second antenna, a fourth signal for communicating via the second antenna, the fourth signal including identification information for identifying the power transmitting apparatus; and communicate, after the second and third signals are transmitted and the fourth signal is received, with the power transmitting apparatus via the second antenna based on an established connection with the power transmitting apparatus via the second antenna.
Claim 1:
A power receiving apparatus comprising: a first antenna configured to wirelessly receive power from a power transmitting apparatus and perform wireless communication with the power transmitting apparatus; a second antenna configured to perform wireless communication with the power transmitting apparatus, wherein the second antenna is different from the first antenna; and one or more processors configured to: receive, via the first antenna, a first signal from the power transmitting apparatus; transmit, via the second antenna, a second signal based on the first signal being received, wherein the second signal includes information indicating that a wireless power transmission service is supported and includes identification information for identifying the power receiving apparatus and for communicating via the second antenna; transmit, via the first antenna, a third signal including the identification information for identifying the power receiving apparatus and for communicating via the second antenna; communicate a power reception parameter with the power transmitting apparatus via the second antenna based on an established connection with the power transmitting apparatus via the second antenna, after the second signal and the third signal are transmitted; and perform wireless power reception from the power transmitting apparatus based on the power reception parameter.
Claim 2:
The power receiving apparatus according to claim 1, wherein the one or more processors further execute an instruction to receive, via the first antenna, identification information for identifying the power transmitting apparatus and for communicating via the second antenna.
Claim 16:
The power receiving apparatus according to claim 12, wherein the identification information is a BLUETOOTH® address or a MAC address.
Claim 3:
The power receiving apparatus according to claim 1, wherein the identification information is a BLUETOOTH® address or a MAC address.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-15, 17-21, and 23-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukaya (US 2012/0256495).
In regard to Claim 12:
	Fukaya discloses, in Figure 2, a power receiving apparatus comprising: 
a first antenna (201) configured to wirelessly receive power from a power transmitting apparatus (100) and perform wireless communication (Paragraph 0029) with the power transmitting apparatus (100); 
a second antenna (108) configured to perform wireless communication (Paragraph 0029) with the power transmitting apparatus (100), the second antenna (108) being different from the first antenna (201); and 
one or more processors (105, 205) configured to: 
receive, via the first antenna (201), a first signal from the power transmitting apparatus (Figure 3: S301; Paragraph 0126); 
transmit, via the second antenna (108) after the first signal has been received, a second signal that includes identification information for identifying the power receiving apparatus and for communicating via the second antenna (Figure 3: S302; Paragraphs 0127 - 0128); 
transmit, via the first antenna (201), a third signal for communicating via the second antenna (108), the third signal including the identification information for identifying the power receiving apparatus (Figure 3: S303; Paragraph 0130); 
receive, via the second antenna (108), a fourth signal for communicating via the second antenna (201), the fourth signal including identification information for identifying the power transmitting apparatus (Paragraph 0132); and 
communicate, after the second and third signals are transmitted and the fourth signal is received, with the power transmitting apparatus via the second antenna (108) based on an established connection with the power transmitting apparatus via the second antenna (Paragraphs 0133 – 0134).
In regard to Claim 13:
	Fukaya discloses, in Figure 2, the power receiving apparatus according to claim 12, wherein the second signal includes information indicating that a wireless power transmission service is supported (Paragraphs 0129 – 0130).
In regard to Claim 14:
	Fukaya discloses, in Figure 2, the power receiving apparatus according to claim 12, wherein the one or more processors (105, 205) further execute an instruction to receive, via the first antenna (201), the identification information for identifying the power transmitting apparatus (100) and for communicating via the second antenna (108; Paragraph 0130).
In regard to Claim 15:
	Fukaya discloses, in Figure 2, the power receiving apparatus according to claim 12, wherein the identification information for identifying the power transmitting apparatus (100) and for communicating via the second antenna (201) is included in the first signal (Paragraphs 0126-0127).
In regard to Claim 17:
	Fukaya discloses, in Figure 2, the power receiving apparatus according to claim 12, wherein a power reception parameter including information indicating requested power is communicated with the power transmitting apparatus via the second antenna (201; Paragraph 0134).
In regard to Claim 18:
	Fukaya discloses, in Figure 2, a power transmitting apparatus comprising: 
a first antenna (108) configured to wirelessly transmit power to a power receiving apparatus (200) and perform wireless communication with the power receiving apparatus (200); 
a second antenna (201) configured to perform wireless communication with the power receiving apparatus (200), the second antenna (201) being different from the first antenna (108); and 
one or more processors (105, 205) configured to: 
transmit, via the first antenna (108), a first signal to the power receiving apparatus (200, Paragraph 0126); 
receive, via the second antenna (201) after the first signal transmitted, a second signal from the power receiving apparatus (200), the second signal including identification information for identifying the power receiving apparatus (200) and for communicating via the second antenna (201, Paragraphs 0127-0128); 
receive, via the first antenna (108), a third signal for communicating via the second antenna (201), the third signal including the identification information for identifying the power receiving apparatus (200, Paragraph 0130); 
transmit, via the second antenna (201), a fourth signal for communicating via the second antenna (201), the fourth signal including identification information for identifying the power transmitting apparatus (100, Paragraph 0132), and 
communicate, after the second and third signals are received and the fourth signal is transmitted, with the power receiving apparatus (200) via the second antenna (201) based on an established connection with the power receiving apparatus (200) via the second antenna (201, Paragraphs 0133-0134).
In regard to Claim 20:
	Fukaya discloses, in Figure 2, the power transmitting apparatus according to claim 18, wherein the one or more processors (105, 205) further execute an instruction to transmit, via the first antenna (108), identification information for identifying the power transmitting apparatus (100) and for communicating via the second antenna (201, Paragraph 0130).
In regard to Claim 21:
	Fukaya discloses, in Figure 2, the power transmitting apparatus according to claim 18, wherein the identification information for identifying the power transmitting apparatus (100) and for communicating via the second antenna (201) is included in the first signal (Paragraphs 0126-0127).
In regard to Claim 23:
	Fukaya discloses, in Figure 2, the power transmitting apparatus according to claim 18, wherein a power reception parameter including information indicating requested power is communicated with the power receiving apparatus via the second antenna (201; Paragraph 0134).
In regard to Claim 24:
	Fukaya discloses, in Figure 2, a method of controlling a power receiving apparatus (200) that includes a first antenna (201) configured to wirelessly receive power from a power transmitting apparatus (100) and perform wireless communication with the power transmitting apparatus (Paragraph 0029), and a second antenna (108) configured to perform wireless communication with the power transmitting apparatus (100), with the second antenna (108) being different from the first antenna (201), the method comprising: 
receiving, via the first antenna (201), a first signal from the power transmitting apparatus (Figure 3: S301; Paragraph 0126);  
transmitting, via the second antenna (108) after the first signal has been received, a second signal that includes identification information for identifying the power receiving apparatus and for communicating via the second antenna (Figure 3: S302; Paragraphs 0127 - 0128);
transmitting, via the first antenna (201), a third signal for communicating via the second antenna, the third signal including the identification information for identifying the power receiving apparatus (200, Paragraph 0130); 
receiving, via the second antenna (108), a fourth signal for communicating via the second antenna (108), the fourth signal including identification information for identifying the power transmitting apparatus (100, Paragraph 0132); and 
communicating, after the second and third signals are transmitted and the fourth signal is received, with the power transmitting apparatus (100) via the second antenna (201) based on an established connection with the power transmitting apparatus (100) via the second antenna (108, Paragraphs 0133 – 0134).
In regard to Claim 25:
	Fukaya discloses, in Figure 2, a method of controlling a power transmitting apparatus (100) that includes a first antenna (108) configured to wirelessly transmit power to a power receiving apparatus (200) and perform wireless communication (Paragraph 0029) with the power receiving apparatus (200), and a second antenna (201) configured to perform wireless communication with the power receiving apparatus (200), with the second antenna (201) being different from the first antenna (108), the method comprising: 
transmitting, via the first antenna (108), a first signal to the power receiving apparatus (200, Paragraph 0126);
receiving, via the second antenna (201) after the first signal transmitted, a second signal from the power receiving apparatus (200), the second signal including identification information for identifying the power receiving apparatus (200) and for communicating via the second antenna (201, Paragraphs 0127-0128);
receiving, via the first antenna (108), a third signal for communicating via the second antenna (201), the third signal including the identification information for identifying the power receiving apparatus (200, Paragraph 0130); 
transmitting, via the second antenna (201), a fourth signal for communicating via the second antenna (201), the fourth signal including identification information for identifying the power transmitting apparatus (100, Paragraph 0132); and 
communicate, after the second and third signals are received and the fourth signal is transmitted, with the power receiving apparatus (200) via the second antenna (201) based on an established connection with the power receiving apparatus (200) via the second antenna (201, Paragraphs 0133-0134).
In regard to Claim 26:
	Fukaya discloses, in Figure 2, a non-transitory computer-readable storage medium storing a program for causing a computer to execute a method (Paragraph 0277) of controlling a power receiving apparatus (200) that includes a first antenna (201) configured to wirelessly receive power from a power transmitting apparatus (100) and perform wireless communication (Paragraph 0029) with the power transmitting apparatus (100), and a second antenna (108) configured to perform wireless communication with the power transmitting apparatus (100), with the second antenna (108) being different from the first antenna (201), the method comprising: 
receiving, via the first antenna (201), a first signal from the power transmitting apparatus (Figure 3: S301; Paragraph 0126);  
transmitting, via the second antenna (108) after the first signal has been received, a second signal that includes identification information for identifying the power receiving apparatus and for communicating via the second antenna (Figure 3: S302; Paragraphs 0127 - 0128);
transmitting, via the first antenna (201), a third signal for communicating via the second antenna, the third signal including the identification information for identifying the power receiving apparatus (200, Paragraph 0130); 
receiving, via the second antenna (108), a fourth signal for communicating via the second antenna (108), the fourth signal including identification information for identifying the power transmitting apparatus (100, Paragraph 0132); and 
communicating, after the second and third signals are transmitted and the fourth signal is received, with the power transmitting apparatus (100) via the second antenna (201) based on an established connection with the power transmitting apparatus (100) via the second antenna (108, Paragraphs 0133 – 0134).
In regard to Claim 27:
	Fukaya discloses, in Figure 2, a non-transitory computer-readable storage medium storing a program for causing a computer to execute a method (Paragraph 0277) of controlling a power transmitting apparatus that includes a first antenna (108) configured to wirelessly transmit power to a power receiving apparatus (200) and perform wireless communication (Paragraph 0029) with the power receiving apparatus (200), and a second antenna (201) configured to perform wireless communication with the power receiving apparatus (200), with the second antenna (201) being different from the first antenna (108), the method comprising: 
transmitting, via the first antenna (108), a first signal to the power receiving apparatus (200, Paragraph 0126);
receiving, via the second antenna (201) after the first signal transmitted, a second signal from the power receiving apparatus (200), the second signal including identification information for identifying the power receiving apparatus (200) and for communicating via the second antenna (201, Paragraphs 0127-0128);
receiving, via the first antenna (108), a third signal for communicating via the second antenna (201), the third signal including the identification information for identifying the power receiving apparatus (200, Paragraph 0130); 
transmitting, via the second antenna (201), a fourth signal for communicating via the second antenna (201), the fourth signal including identification information for identifying the power transmitting apparatus (100, Paragraph 0132); and 
communicating, after the second and third signals are received and the fourth signal is transmitted, with the power receiving apparatus (200) via the second antenna (201) based on an established connection with the power receiving apparatus (200) via the second antenna (201, Paragraphs 0133-0134).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukaya (US 2012/0256495), in view of Kim (US 2012/0307873).
In regard to Claim 16:
	All of the claim limitations have been discussed with respect to Claim 12 above, except for wherein the identification information is a BLUETOOTH® address or a MAC address.
	Kim discloses wherein the identification information is a BLUETOOTH® address (Paragraph 0070) or a MAC address.
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to use the Bluetooth address taught by Kim with the wireless power transfer device taught Fukaya, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385).
In regard to Claim 22:
All of the claim limitations have been discussed with respect to Claim 18 above, except for wherein the identification information is a BLUETOOTH® address or a MAC address.
	Kim discloses wherein the identification information is a BLUETOOTH® address (Paragraph 0070) or a MAC address.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to use the Bluetooth address taught by Kim with the wireless power transfer device taught Fukaya, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385).
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077. The examiner can normally be reached M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN W POOS/Primary Examiner, Art Unit 2896